Exhibit Contact: Brainerd Communicators, Inc. Jennifer Gery (media) Mike Smargiassi/Dianne Pascarella (investors) 212.986.6667 Entertainment Distribution Company Announces Share Repurchase Program NEW YORK – June 4, 2008 – Entertainment Distribution Company, Inc. (Nasdaq: EDCI) (“EDCI”), the majority shareholder of Entertainment Distribution Company, LLC (“EDC, LLC”) a global and independent provider of supply chain services to the home entertainment market, today announced that EDCI’s Board of Directors has approved the repurchase of up to 10 million shares of common stock over the next 12 months.The repurchase program will be funded using EDCI’s available cash.As of March 31, 2008, on a consolidated basis total unrestricted cash and short-term investments were $84.6 million, of which $54.1 million is held at EDCI and $30.5 million is held at EDC, LLC.Common stock outstanding at March 31, 2008 was 70,158,052 shares. Clarke H.
